Citation Nr: 0711732	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-40 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from February 1973 to February 
1977 and from November 1989 to July 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's low back disability did not originate in 
service and is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service and arthritis of the back may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2004, prior to 
the adjudication of the claim in August 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  This principle has been fulfilled by the 
January 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, like arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran asserts that he developed low back pain during 
service and that he has continued to have low back pain since 
that time.

The service medical records show that in September 1973, the 
veteran complained of a gradual onset of low back pain.  He 
was diagnosed as having muscle strain.  In February 1976, the 
veteran complained of low back pain which began while he was 
working under a plane.  He was diagnosed as having muscle 
spasm in the right lower back.  

In a February 1998 private radiology report, the veteran was 
diagnosed as having degenerative disc and facet disease of 
L4-5 and L5-S1 and hypertrophic changes in the lower thoracic 
spine.

A private MRI report of the lumbar spine revealed 
degenerative disc disease.

The veteran underwent a VA examination of the spine in July 
2004 in which he gave a history consistent with degenerative 
disc disease with flare-ups that were debilitating for 2 to 3 
days. The veteran was sent for X-rays and the examiner stated 
that a follow-up report would be made.  

An August 2004 follow-up report was provided by the same VA 
examiner who conducted the July 2004 examination.  Based on 
X-rays of the lumbosacral spine, the examiner concluded that 
the veteran had very mild, asymptomatic degenerative disc 
disease.  The X-ray reports conducted in July 2004 showed 
spondylosis of L5, degenerative spondylosis with narrowed 
disc at L4-5, and a vacuum disc at L5, S1.  The examiner 
emphasized that an extensive review of the veteran's service 
medical records indicated only two occasions in which the 
veteran complained of back pain.  It was therefore the 
examiner's opinion that it was less likely than not that the 
present degenerative disc disease was related to the 
veteran's back strain 28 years ago.  

The veteran's service medical records show that he was 
treated on two occasions for low back pain which did not 
require X-rays.  The August 2004 VA examiner concluded that 
the veteran's back condition was less likely related to his 
back strain which for which he was treated 28 years ago 
during active service.  Consequently, the Board finds that a 
chronic low back disability was not incurred in active 
service or as a consequence thereof.  Furthermore, 
degenerative joint disease of the spine was not diagnosed 
within one year of discharge from service.  Accordingly, the 
veteran's claim is denied.

The Board in mindful of the veteran allegation in his 
November 2004 Form 9 that his service medical records are 
incomplete.  Specifically, he alleges that the records do not 
show any X-ray reports.  Based on a careful review of the 
file, the Board sees nothing in the evidence, aside from the 
veteran's statement, to indicate that any of the veteran's VA 
medical records are incomplete or missing.

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a low back disability is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


